United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1539
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                    Charles R. Trent

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: January 15, 2021
                                Filed: May 6, 2021
                                    [Published]
                                  ____________

Before SMITH, Chief Judge, KELLY and ERICKSON, Circuit Judges.
                              ____________

PER CURIAM.

       In March 2020, the district court determined that Charles Trent had violated the
conditions of his supervised release and sentenced him to 51 months’ imprisonment.
Trent appeals that sentence, arguing that the court misclassified three of his violations
as grade A under Chapter 7 of the United States Sentencing Guidelines. We reverse
and remand for resentencing.
      Trent pleaded guilty in 2009 to one count of conspiracy to distribute more than
50 grams of cocaine base. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), 846 (2006).
The district court sentenced him to 120 months in prison, followed by a ten-year term
of supervised release. His term of supervision began in May 2016.

       In January 2019, Trent’s probation officer filed a report alleging that Trent had
violated three conditions of his supervised release: that he not commit another crime;
that he not possess a firearm; and that he notify his probation officer within 72 hours
of being arrested or questioned by law enforcement. In September 2019, while Trent
was awaiting a hearing on these alleged violations, law enforcement discovered him
in possession of 4.86 grams of cocaine. Based on this incident, the probation officer
filed a supplemental report alleging that Trent had again violated conditions of his
release: that he not commit another crime; that he not unlawfully possess a controlled
substance; and that he not purchase, possess, use, distribute, or administer any
controlled substance, except as prescribed by a physician.

       The district court scheduled a final revocation hearing for March 2020. In
advance of the hearing, the probation office submitted a revocation packet, which
included a worksheet that assigned grades to each of Trent’s alleged violations. The
violations from January 2019 were all categorized as grade B or grade C, while the
three violations from September 2019 were all categorized as grade A. See United
States Sentencing Guidelines § 7B1.1 (2018). With A as the most serious grade of
violation and a criminal history category of VI, the Guidelines recommendation was
51 to 60 months’ imprisonment. See id. § 7B1.4; 18 U.S.C. § 3583(e)(3).

       Two days before the hearing, Trent stipulated to the three September 2019
violations, all of which were based on his possession of cocaine. However, he
“maintain[ed] that the cocaine base found on his person on September 3, 2019 was
for personal use and he denie[d] that he possessed it with intent to distribute. Having
said that, [he] agree[d] that his possession of the cocaine base constitute[d] a violation

                                           -2-
of th[ese] condition[s].” In exchange for Trent’s stipulations, the government agreed
that it would not bring any additional “firearms or drugs related” charges based on the
conduct underlying his violations.

       On March 12, 2020, the district court held a final revocation hearing.
Summarizing the various violations at issue, it characterized each of the three
violations from January 2019 as either grade B or grade C; it characterized all three
violations from September 2019 as grade A because they involved possession of a
controlled substance. Defense counsel responded that she believed the September
2019 violations were grade B, not A, since Trent “was planning on stipulating to the
controlled substance as simply possession, not any kind of intent to distribute.” The
court asked the probation officer present whether, if Trent stipulated only to
possession of a controlled substance and not possession with intent to distribute, that
would decrease the grade for those violations from A to B. The probation officer
responded, “For the purposes of his revocation hearing, any possession of a
controlled substance is a grade A violation.” The government then cited
§ 7B1.1(a)(1) of the Guidelines in support of that position.

       After hearing the government’s and probation office’s explanations, the court
stated:

      All right. With Mr. Trent’s stipulation to the possession of controlled
      substance and failing to notify the probation officer within 72 hours and
      agreeing that the–stipulating that the government could prove posses-
      sion of a firearm by a preponderance of the evidence, is the government
      content with that record and ready to move to arguments on whether
      supervision should be revoked, and, if revoked, what is the final
      disposition?

The government responded that it was. It recommended a sentence of 60 months’
imprisonment, emphasizing Trent’s violation conduct and highlighting evidence that


                                         -3-
it argued was consistent with Trent distributing controlled substances. Trent
advocated for a sentence of a year and a day. He admitted that he had used cocaine
since being released from prison but maintained that he had not been distributing any
controlled substance.

       The district court found that Trent had committed one grade C violation, two
grade B violations, and three grade A violations and, based on that finding, calculated
a recommended Guidelines range of 51 to 60 months in prison. It imposed a sentence
of 51 months, noting that Trent had done “many positive things” but “can’t continue
to use drugs.” Trent now appeals.

       Trent argues that the district court erred in concluding that his stipulated
possession of a controlled substance was a grade A violation. We review a district
court’s imposition of a revocation sentence for abuse of discretion, “first ensur[ing]
that the court committed no significant procedural error, such as improperly
calculating the sentence under the Guidelines.” United States v. Cates, 613 F.3d 856,
858 (8th Cir. 2010) (quoting United States v. Miller, 557 F.3d 910, 915–16 (8th Cir.
2009)). Because Trent objected to the district court’s categorization of drug
possession alone as a grade A violation, we review that determination for harmless
error.1 See United States v. Dace, 842 F.3d 1067, 1069 (8th Cir. 2016) (per curiam)


      1
        The government urges that Trent did not preserve an objection to the district
court’s grade A classification, meaning that we should instead review for plain error.
See United States v. Thomas, 790 F.3d 784, 786 (8th Cir. 2015) (per curiam). But the
result would be the same under plain error review. The district court’s classification
of Trent’s September 2019 violations as grade A when Trent stipulated only to drug
possession and when the court did not find that he intended to distribute was an error
that was plain. Cf. Cates, 613 F.3d at 858–59. And absent the court’s
misunderstanding, Trent’s highest grade of violation would have been grade B, for
which the recommended Guidelines range is significantly lower. See USSG
§ 7B1.4(a). “Given the lower guideline range for a grade B violation, there was a
reasonable probability that [Trent] would have received a lower sentence without this

                                         -4-
(“Where, as here, a defendant preserves a Guidelines challenge, we review for
harmless error.”); Fed. R. Crim. P. 51(b) (“A party may preserve a claim of error by
informing the court—when the court ruling or order is made or sought—of the action
the party wishes the court to take, or the party’s objection to the court’s action and the
grounds for that objection.”). “[T]he Government bears the burden of persuasion to
demonstrate that the error was harmless, that is, that the error did not affect [Trent’s]
substantial rights.” United States v. Spikes, 543 F.3d 1021, 1025 (8th Cir. 2008).

       Both parties acknowledge that, at the revocation hearing, the district court was
operating under a misinterpretation of the Guidelines. The probation officer and the
government informed the court that possession of a controlled substance alone would
qualify as a grade A violation under § 7B1.1(a)(1) of the Guidelines, and the court
appeared to rely on that characterization. But § 7B1.1(a)(1) references another
Guidelines provision, which makes clear that “mere possession of a controlled
substance does not constitute a controlled substance offense” for the purposes of
classifying a violation as grade A. Cates, 613 F.3d at 859; see also USSG § 7B1.1
comment. n.3 (defining “controlled substance offense” in the list of grade A
violations by reference to USSG § 4B1.2); id. § 4B1.2(b) (defining “controlled
substance offense” as “an offense . . . that prohibits the manufacture, import, export,
distribution, or dispensing of a controlled substance (or a counterfeit substance) or
the possession of a controlled substance (or a counterfeit substance) with intent to
manufacture, import, export, distribute, or dispense”). Trent stipulated that he
violated his conditions of release by possessing cocaine, but he denied that he
intended to distribute a controlled substance. And the district court did not find that
he had committed a controlled substance offense as that term is defined in the




error,” meaning that the error affected his substantial rights. Thomas, 790 F.3d at
787; see also Miller, 557 F.3d at 916.

                                           -5-
Guidelines. It was therefore error to conclude that he committed three grade A
violations. Cf. Cates, 613 F.3d at 858–59.2

       Operating under the mistaken impression that Trent’s September 2019
violations qualified as grade A, the district court calculated Trent’s recommended
Guidelines range as 51 to 60 months and sentenced him at the bottom of that range.
Had it recognized that, based on the parties’ stipulation and its own factual findings,
Trent’s highest grade of violation was B, the recommended range would have been
21 to 27 months. As the applicable Guidelines range is significantly lower than the
one the court relied on and there is no indication that the court would have imposed
the same sentence regardless, cf. Spikes, 543 F.3d at 1025–26; United States v.
Weems, 517 F.3d 1027, 1030 (8th Cir. 2008), the error here was not harmless. Trent
is entitled to resentencing.

      We reverse the judgment of the district court and remand for resentencing
consistent with this opinion.
                       ______________________________




      2
        The government maintains that no error occurred because “the record would
readily support a finding that Trent intended to sell the crack he possessed.” Even
giving credence to this characterization, the government’s contention is without merit.
Before hearing sentencing arguments from both parties, the district court noted that
it was relying on “Mr. Trent’s stipulation to the possession of controlled substance,”
and the government responded in the affirmative when asked whether it was “content
with that record.” Regardless of the evidence the government then introduced in
support of its recommended sentence, the district court never found that Trent
intended to distribute the cocaine, and we will not do so for the first time on appeal.
The court’s classification of his violation as grade A was therefore in error, as was its
selection of a sentence based on that classification.

                                          -6-